Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 26 September 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                  
                     
Monsieur

                        Boston 26 7bre September 1782
                     
                     Je ne puis témoigner a Votre Excellence toute ma reconnoissance de son attention a me faire parvenir les avis qu’elle recoit concernant les mouvemens et les projets de l’Ennemi commun.
                     Il paroit suivant la derniere lettre que Votre Excellence m’a fait l’honneur de m’ecrire le 23 du Ct que les Anglois sont sortis de Newyork pour une expédition.  Leur dessein est sans doute de porter des troupes dans leurs Isles plutôt que de s’occuper a faire des entreprises sur cette côte dans cette saison; je suis préparé a les recevoir et je crains peu pour cette rade Mais Portsmouth n’est pas a l’abri d’une insulte.  j’irai demain dans cette ville avec M. le Major de Fleury que M. le Comte de Rochambeau m’a envoyé, visiter la Riviere et les Batteries qui en défendent l’entrée.  J’ai l’honneur d’etre avec les sentimens les plus respectueux De Votre Excellence Le très humble et très obeissant serviteur
                     
                        Le Mis de Vaudreuil
                     
                  
                  Translation
                     SirBoston 26 Septr 82I cannot sufficiently express my thanks to your Excellency for your Attention in communicating to me the movements and projects of our common Enemy.
                     It appears from the last letter your Excellcy honord me with of the 23 Inst. that the English are preparing for an Expedition—their design must doubtless be to carry troops to their Islands rather than to occupy themselves in making an enterprize on this Coast at this late Season.  I am however prepared to receive them and fear little for this Harbour, but Portsmouth is not so secure—tomorrow I shall set out with Major Fleury, whom Count Rochambeau has sent me, on a visit to that place & to the River & batteries which defend the Entrance.  I have the honor to be &.
                     
                        Le M de Vaudreuil
                     
                  
               